Citation Nr: 0923799	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-05 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for pes planus, bilateral, 
with degenerative arthritis of the first metatarsophalangeal 
joint of both feet, currently evaluated as     30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from November 1942 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which continued the 
denial of a higher rating than 30 percent for bilateral pes 
planus with degenerative arthritis of the first 
metatarsophalangeal joint of both feet.


FINDINGS OF FACT

1.	Right foot pes planus with degenerative arthritis of the 
first metatarsophalangeal joint involves symptoms and 
manifestations of a moderately severe foot injury.

2.	Left foot pes planus with degenerative arthritis of the 
first metatarsophalangeal joint is not demonstrated to have 
been greater in degree of impairment than corresponding to 
severe pes planus.


CONCLUSIONS OF LAW

1.	The criteria are met for a 20 percent rating for a 
moderately severe foot injury involving right foot pes 
planus, with degenerative arthritis of the first 
metatarsophalangeal joint. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5284.


2.	The criteria for a higher rating than 20 percent for 
left foot pes planus, with degenerative arthritis of the 
first metatarsophalangeal joint, are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Through VCAA notice correspondence dated from between January 
2004 and September 2008, the RO notified the Veteran as to 
each element of satisfactory notice set forth under the 
Pelegrini II decision. The July 2004 Statement of the Case 
(SOC) explained the general criteria to establish a claim for 
an increased disability rating. The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi,        16 
Vet. App. 183, 186-87 (2002). 

Under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court established a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

The RO provided May 2008 VCAA correspondence which set forth 
several of the notice provisions prescribed in the Vazquez-
Flores decision. To the extent the May 2008 correspondence 
did not include notice of the specific applicable diagnostic 
codes under the rating schedule for evaluating the Veteran's 
service-connected disability, the Board finds that any 
deficiency in this regard does not constitute an error that 
would preclude the essential fairness of this adjudication. 

There is a sufficient basis in the record upon which to find 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim. The February 2008 SOC 
discussed the pertinent rating criteria, providing 
constructive notice of the applicable rating provisions. The 
claim was then readjudicated through a September 2008 
Supplemental SOC (SSOC). Thus, the Veteran was afforded an 
opportunity to substantiate his claim in view of the 
comprehensive notice provided. See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this case, most of the VCAA letters issued to the Veteran 
preceded the May 2007 rating decision on appeal, and hence 
met the standard for timely notice. Additional letters sent 
in May and September 2008 did not comport with this 
requirement. However, the Veteran has had an opportunity to 
respond to this correspondence in advance of the September 
2008 SSOC readjudicating his claim. There is no indication of 
any further available evidence or information that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. Mayfield v. Nicholson, supra.                

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran. While the Veteran has indicated 
that he previously received treatment at a VA medical center 
(VAMC) in Philadelphia, there is no indication of such 
treatment during the timeframe relevant to the instant claim 
for increased rating.
The RO has attempted to schedule the Veteran for VA 
Compensation and Pension examinations on numerous occasions, 
and on each instance he has not reported.    See 38 C.F.R. § 
4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are 
required with emphasis on the limitation of activity imposed 
by the disabling condition). As explained further below, the 
Veteran has indicated a good cause justification for his 
inability to attend the scheduled examinations. There is on 
file the February 2003 report of a VA examination for aid and 
attendance/housebound status. In support of his claim,     
the Veteran has provided numerous personal statements. He has 
not requested a hearing at any point. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 


Analysis of the Claim

The Board has determined that the Veteran's service-connected 
disability of the bilateral feet may be evaluated according 
to separate 20 percent ratings for a moderately severe right 
foot injury, and left foot pes planus, in comparison to the 
current assigned 30 percent rating for bilateral pes planus. 
This represents a partial grant of the benefits sought.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's bilateral foot disability, with degenerative 
arthritis of the first metatarsophalangeal joint of both 
feet, is presently evaluated at 30 percent for severe 
bilateral pes planus, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.              The rating decision on appeal was 
issued in May 2007. However, there has been on appeal a 
pending claim for increased rating since December 2003, 
during which time period the RO promulgated various rating 
decisions continuing the denial of higher than a 30 percent 
evaluation.

Under Diagnostic Code 5276, a noncompensable rating 
corresponds to mild pes planus, with symptoms relieved by 
built-up shoe or arch support. A 10 percent rating is 
assigned for moderate pes planus, with weight-bearing line 
over or medial to great toe. A 30 percent rating is warranted 
for severe bilateral pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities. A 50 percent 
evaluation is warranted for pronounced bilateral pes planus, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic 
Code 5276. 

The implementation of another diagnostic code is permitted if 
warranted under the circumstances of a particular case. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an 
alternative diagnostic code than that applied by the RO may 
be appropriate under the circumstances, and where a claim is 
evaluated under this criteria, the VA adjudicator should 
explain the basis for this determination).            See 
also Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Also potentially applicable is Diagnostic Code 5284 for 
injuries of the foot, which provides that a 10 percent rating 
is assigned for moderate foot injuries, 20 percent rating for 
moderately severe foot injuries, and 30 percent rating for a 
foot injury that is productive of severe disability. A note 
to the rating criteria states that with actual loss of use of 
a foot, a 40 percent rating is warranted. The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

The record reflects that while the Veteran has been scheduled 
for VA Compensation and Pension examinations on numerous 
instances for which he did not report, the most recent of 
which was to take place in May 2009, he has indicated that 
there were extenuating circumstances which precluded his 
attendance. In November 2005, prior to the examination 
scheduled for that month, the Veteran cancelled the 
examination indicating that he was unable to travel and 
nonambulatory. The RO nonetheless has continued to schedule 
additional examinations following receipt of this notice of 
cancellation. The Board considers the Veteran to have had a 
good cause justification for his failure to appear at the 
scheduled examinations in connection with this claim. See 38 
C.F.R. § 3.655(a). The adjudication of the claim therefore 
can proceed on the merits.

The Veteran underwent a February 2003 VA examination for 
housebound status and need for regular aid and attendance. He 
then complained of having severe pain in the feet and legs. 
The examining physician described restrictions of the lower 
extremities as limited range of motion of the knees, unsteady 
gait secondary to pain, and inability to walk more than 3 to 
5 feet due to pain. Other pathology included degenerative 
joint disease, and severe pain when in an upright posture. 
The Veteran was considered not able to walk without the 
assistance of another person. The diagnosis was severe pain 
of the bilateral lower extremities, ataxia, and degenerative 
joint disease. 

Since this examination was completed, there is essentially no 
additional clinical information on file pertaining to the 
Veteran's service-connected bilateral foot disability. The 
Veteran has not had the opportunity to report for scheduled 
VA examinations, and there is no record of outpatient 
treatment. He has provided several lay statements describing 
the extent of his condition, indicating that he experiences 
significant pain and discomfort related to bilateral pes 
planus that precludes his ability to walk more than a few 
feet. He indicates that his pes planus symptoms are not 
alleviated by use of shoe orthotics. 

Based on these findings, the evidence and information 
depicting bilateral pes planus in and of itself is relatively 
limited, and apart from mentioning absence of improvement due 
to orthopedic appliances, does not address other pertinent 
provisions of Diagnostic Code 5276 including that 
corresponding to a 50 percent rating for pronounced pes 
planus.  In view of the level of impairment demonstrated on 
the February 2003 examination, and corroborated by the 
Veteran's competent lay assertions, however, the Board has 
sought to apply alternative rating criteria to the extent 
practicable.

The present characterization of the service-connected 
disability at issue is of bilateral pes planus, in addition 
to degenerative joint disease at the first 
metatarsophalangeal joint, and the Board will consider 
application of the rating criteria for a generalized foot 
injury at Diagnostic Code 5284. Here, again, there is an 
absence of more detailed objective findings. However, given 
that the medical history clearly establishes by x-ray 
evidence a moderate hallux valgus of the right first 
metatarsophalangeal articulation, in addition to a moderate 
pes planus, there is sufficient basis to evaluate the right 
lower extremity under Diagnostic Code 5284. 

Based on the entirety of symptoms and manifestations, and 
considering the Veteran's competent assertions of functional 
loss per the decision in Deluca v. Brown, the Board will 
assign a 20 percent rating for a moderately severe right foot 
injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284. As a result, 
the evaluation for left foot pes planus will be revised to 20 
percent for pes planus with unilateral involvement under 
Diagnostic Code 5276, however, the combined evaluation for 
the feet will remain higher than that previously awarded 
under the provisions that directly pertain to bilateral pes 
planus.   

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. In 
this case, the Veteran has not shown that his service-
connected bilateral foot disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. There is a 
limited basis to determine whether a bilateral foot disorder 
has had a substantial effect upon employability apart from 
other nonservice-connected physical conditions.                 
The Veteran's service-connected disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in          
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Accordingly, the Board is granting a 20 percent rating for a 
moderately severe right foot injury, and assigning a 20 
percent rating for left foot pes planus based upon unilateral 
manifestations of this service-connected disability. To the 
extent any further increase in compensation is sought, the 
preponderance of the evidence is unfavorable on this claim, 
and under these circumstances the benefit of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

A separate 20 percent rating for a moderately severe foot 
injury, due to right foot pes planus, with degenerative 
arthritis of the first metatarsophalangeal joint, is granted, 
subject to the law and regulations governing the payment of 
VA compensation benefits. 

A higher rating than 20 percent for left foot pes planus, 
with degenerative arthritis of the first metatarsophalangeal 
joint of both feet, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


